Citation Nr: 1220727	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board also notes that the Veteran requested a decision review officer and travel Board hearing in connection with the current claim.  The Veteran subsequently withdrew his request in July 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disorder.  The Veteran contends that his service as an artilleryman, which required extensive standing, lifting of heavy weights, and bending, caused his current back disorder.

The Veteran's claim for entitlement to service connection for a back condition was previously remanded by the Board in August 2010 and January 2012 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

Specifically, the August 2010 and January 2012 Board remand orders instructed the RO as follows:

The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's back disorder since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

In September 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he began having back pain with pain radiating to the lower extremities since service.  He further reported that he did not obtain medical care because he was transferred to Germany.  The diagnoses were thoracolumbar spondylosis and lumbar stenosis.  The examiner opined that it was less likely as not that the Veteran's back condition was caused by or a result of service finding that there was no available documentation regarding back pain during service.  

In March 2012 the Veteran was accorded a disability benefit questionnaire (DBQ) examination.  During the examination the Veteran reported that he fell in Korea and injured his back and has had pain off and on since.  The examiner opined that it was less likely than not that the Veteran's condition was incurred in or was caused by the claimed in-service injury finding that there was no available documentation regarding back pain during service.  However, the Veteran is competent to report that he was injured in service and that he has experienced pain since that injury.  As the examiner did not consider the injury in service and the symptoms reported by the Veteran, the examination report is inadequate.

In addition, the Board requested that VA again request the Veteran's service treatment records and if they were not obtained, the Veteran was to be informed pursuant to 38 C.F.R. § 3.159(e).  On remand, the Veteran's service personnel records were requested instead of the service treatment records.  
 
Since the claims file is being returned it should also be updated to include recent VA treatment records dating from November 9, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VAMC medical records dating from November 9, 2010.  

2.  Again request the Veteran's service treatment records.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, request an addendum from the February 2012 VA examiner, or another clinician if unavailable, that addresses whether it is at least as likely not (a probability of 50 percent or greater) that the thoracolumbar spondylosis and lumbar stenosis diagnosed in the September 2010 VA examination, began in or are related to his active service.  For the purposes of this opinion, the clinician is directed to assume, based on the evidence currently of record, that the Veteran was injured when slipping in a hole with resultant pain in the right sacro-iliac region that continued thereafter.  See Veteran's claim for hospital or domiciliary treatment dated in May 1955.  The Veteran also asserts that the weight of the equipment and positions he maintained to do his job in service caused his back disorder.  

If a rationale or opinion cannot be provided without another examination, schedule the Veteran for another complete VA spine examination.

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

